ANDERSON, Circuit Judge.
This habeas corpus case presents the familiar question as to whether the applicant is the son of a native-born citizen. The petition for the writ was denied by the court below in a careful opinion by Judge Brewster, which leaves nothing to be added.
The learned judge found, on a record which plainly warrants his finding, that before the board of special inquiry the proceedmgs were “conducted in a proper manner, and the record discloses a commendable spirit of ^Partiality and a due regard for the rights of the applicant.” This is an affirmative find-mg that the applicant had a fair trial. It is true that on appeal to the board of review the proceedings indicated, as the court below itd t “Dronounced oreiudiee against f, ea “ pronouncea presence against applicant. But this is not enough to ground jurisdiction in the court. Both of the immigration tribunals reached the same result — that the alleged relationship was not „ , • A , . made out. Perhaps the most significant smg-e discrepancy relied upon is the failure of the applicant to recognize the photograph of his brother (who was admitted in July, 1924, as the son of the same alleged father), who left China only the previous year. Other discrepancies call for no comment. Johnson v. Kock Tung (C. C. A.) 3 F.(2d) 889; Ng Lung v. Johnson (C. C. A.) 8 F.(2d) 1020.
The decision below wag rigM. &
. The order of the District Court dismissing the writ is affirmed.